Title: John Quincy Adams, Josiah Quincy, III, Inventory of John Adams’s Estate, September 1826
From: Adams, John Quincy,Quincy, Josiah, III
To: 


				
					
					September 1826
				
            Inventory of Estate of the late John Adams as returned by the Appraisers. With particulars.
            
            
            Long Eastern Room 7 Mahog. Hair bottom chairs 2 Arm chairs22.50—2 do Card tables10.002 looking Glasses40.002 Cut Glass Candelabras16.004 Window Curtains. White dimety16.001 Pr Brass Andirons and fender8.001 Turkey Carpet20.001 Oil Cloth carpet25.003 Porcelain Flower Vases & 4 stands6.00Long EntryMahog. dining tables 3 pieces18.001 Marble slab—15.00Venetian Stair Carpet8.002 Mats1.0018 Brass stair Rods2.00Oil cloth carpet1.00Red Room1 Damask Satin Sofa Red18.0012 Chairs to Match 6 with cushions40.00Red Room (continued)1 Pr. Card tables10.002 Fire screens4.001 Straw Carpet10.001 Venetian Carpet30.001 Looking Glass6.00Shovel tongs & Andirons Brass8.00Dining Room.1 dining table and leaf6.001 small square table2.001 Round Tea table and covers4.501 Sofa and Covers8.008 Wooden chairs, green, 2 Arm chairs6.001 Oil cloth carpet5.00Firebrush & Matt—1.00Long Eastern Bed Room13 Green damask covd. Chairs, 2 arm chairs & sofa—45.00Bedstead, Feather bed, bolster & pillows, down quilt {Curtains & Counterpain Damask70.001 Looking Glass16.001 Bureau &  Secretary10.001 Washstand Basin & Ewer4.00Long Eastern bed Room (continued)5 flower Pots1.50—1 Fender1.001 Mahog table & cover2.001 painted dressing table muslin cover1.50—1 Carpet30.001 Close stool. Mahog.5.00Long Entry upstairs1 Large Mahog Bureau5.001 pine book case50—Venetian & straw Carpeting10.0012 Straw bottom chairs—9.00Middle RoomBedstead, Mattress, Feather bed, bolster & pillows—25.001 Easy Chair6.001 Chair (for sickness on rollers)6.001 Table & green cover2.005 Hair covd. Chairs—5.001 Dressing Glass5.001 stand—1.001 Close stool5.001 piece Scotch Carpeting—4.00Middle Room (continued)1 Thermometer1.001 Eight day Clock.20.001 Gold medal, composition do & Box23.72Small scales & weights1.00Spectacles, buckles &c2.00Wash stand2.00Shaving tools1.00Old canvass carpet3.00Fire set—2.50Mrs. Clarks Room1 Rocking Chair1.00Miss Smiths Room6 Wooden Chairs3.001 Bed—10.00Entry2 Old Bureaus—5.001 Trunk—1.001 Looking Glass—2.00Wooden Box & foot stove501 pine dressing table50Clothes basket & shovel & tongs1.00Painted ChamberBedstead, feather bed, Mattress, bolster & 3 Pillows15.001 Round table2.001 Old secretary1.002 Chairs507 Trunks7.001 sett bed Curtains4.00Girls Room2 bedsteads 3 feather beds 1 Mattress, 2 bolsters 3 pillows }2 Counterpaines25.001 old Bureau5.001 Trunk1.006 wooden chairs—4.001 looking Glass.50—Entry1 Trunk. 10 Old table cloths. 17 Blankets—25.00Men’s Room1 Cot. 2 single feather beds—1 bedstead 1 feather bed }1 straw bed 1 bolster16.00Quilting frame & old Secretary3.002 Trunks & old carpeting2.00Closet1 Marble Mortar & Pestle1.00Old bedsteads, old coppers, tins, 1 pr ice pails, 1 cradle{1 chair, old Bureau, lot gilt ornaments, old Iron rodsold knife cases, old trays, old andirons &c5.001 case for plate1.00ChinaRed flower3 Turreens & covers6—4 small do & 3 do—7—2 large oval dishes—24 do 2 size47 do 3 do71 Round—1 do13 do 2 do37 do 3 do73 Butter boats 1 stand4—3 sallad dishes359 flat plates59—23 soup do23—1 Cream pitcher1—2 Small plates66 Custard Cups 9 Covers—15144$25.00.Tea sett gilt spots—Tea pot broken, sugar bowl & cover & cream pot—4—9 cups & 11 saucers——20—1 Cake dish & slop bowl—226=2.00Blue China3 Turreens & Covers 2 Stands83 dishes—1 size33 do—2 do35 do—3 do57 do—4 do72 do—5 do23 Butterboats 3 Covers 2 Stands823 Soup plates2347 plates473 Fish drainers3 474 pickle dishes—4—1 Patti pan—15 Butter boats5119=$25.00Dessert service blue2 long dishes—2.4 do 2 size4—China (continued)4 Diamond4—3 Shell dishes—31 Fruit dish1—14 plates14—7 Tart dishes7—35=$8.00Tea service blue flower white1 Tea pot, 1 cream pot, 1 Sugar dish & cover 7 cups {& 9 saucers 20 pieces1.00—Breakfast service blue9 Cups 6 saucers, 6 bowls & 3 Saucers 2 Cream pots {4 sugar dishes, 2 cake dishes2.00Red tea service3 cups 5 saucers, Slop bowl & stand, Cream pitcher & Top{ & two bowls 14 pieces1.00White Tea service red border—13 Cups 19 Saucers 32 pieces x=1.00—Stock on farm &c2 Oxen65.0011 Cows132.001 Horse45.00Stock on farm6 Hogs40.004 pigs.10.001 four wheeled ox Cart—30.001 2 do15.001—4 wheeled Horse cart & harness20.001 Gig & Harness100.001 Carryall & do130.002 Sleighs24.001 old chariot Body2.001 do on runners10.001 lot pine wood36.0010 cords wood cut on lots—25.00Old cart wheels & boards1.00Buffaloe skin & bells6.00Pictures & Prints—General & Mrs Washington (Portraits)4.00Gen Washington (Small)1.00Gen Warren—5.00Tears of America & death of Washington2.00Gens. Washington, Jackson & print—3.00Gov Eustis2.00Prints—Genl. Lafayette2.00Gen Humphreys1.00Death of Chatham20.00Gen Montgomery{Bunker Hill battle10.00BustsGenl. Washington{John Adams—Gen JacksonDr Jebb4.00Glass—1 pr large Cut Glass Decanters (damaged)—50—4 small do do2.004 large plain do2.50—6 small do do2.003 Water do (2 damaged)502 Custard pyramids—4 pieces—3.002 large cut glass bowls5.006 dishes & covers (Cut)8.004 finger glasses plain501 sugar dish & cover (cut) 1 do plain2.00Glass—14 preserve glasses (small)1.0012 whip do1.002 Brandy Decanters—1.001 square do257 cut lemonade glasses1.0012 plain do1.007 cut Jelly glasses1.005 plain jelly do, 12 fluted do1.009 Hock glasses, Green—50—2 blue Jelly glasses25—3 odd Glasses25—13 wine glasses—2.006 Goblets—1.50—11 Tumblers1.001 doz Blancmangé Moulds1.50—1 looking glass no frame1.002 glass Casters—1.00Kitchen12 Pewter Water plates 9 plates. 2 do Grs. 1 round 2 long—9.00Common dining & Tea Crockery.1.001 Boiler3.00—Farm Kitchen2 Tables—50—5 lamps—50—1 pr brass candlesticks—50—Copper ware7.00Tin Coffee pots, pans &c—5.00Griddle & 12 rings—1.001 Looking glass——50—1 Mahog table1.001 lot knives & forks—2.008 wood. Chairs 2 Arm—4.00Old clock7.0029 Earthen Milk pans &c—3.00Woodware—4.005 bags—1.002 Tables 1 small do2.002 Ironing cloths1.001 Pestle & Mortar25—3 Flat Irons & 3 stands50—1 old press4.00Lot old baskets—1.00Wash bench & tubs—3.00Farm House1 Mangle & Rollers5.001 Counterpain1.001 Old desk—1.00—Pine table & leaves very large2.00Old carpeting1.00Cot bedstead broken old boards &c—2.00Cot bedsted bed & bedding—6.00Empty casks & barrels12.001 Safe—2.001 Soap boiler & stand15.001 lot stone jugs—2.001 desk Green baize cover— 1 Chair—1.00Silver—1 Large Coffee Pot (J. Q. A)36.10—1 Tea pot. (J. Q A)14.10—2 Sugar Casters—23.001 Cream pot & pepper box—8.34 gravy spoons 1 sugar do—8.7—4 Salt spoons—1.8—2 Large gravy spoons 52d size—41.9—1 Soup ladle—5.12Silver (continued)2 pr sugar tongs2.15—1 Marrow spoon1.9—1 Porrenger7.2—1 Box—12.16—1 Fisk knife—4.002 doz large french forks (Arms)73.10—22 dessert do do52.005 large Dutch do 13.001 doz small forks19.04—1 do do french37.18 large french spoons Arms54.04—16 small do35.06—11 Forks—34.0014 French teas spoons11.1210 large spoons (J. A)20.006 Odd Tea spoons4.102 do table do1.2—Wine labels14—4 Skewers1.12Small ladle1.00Broken silver2.181 Box3.14——603.17—Knives & Forks1 Doz & 2 Large knives & forks silver handles{1 do do10.0021 Round handles no forks{20 do small6.001 Doz white handled{1 do Dessert& Forks5.00Plated ware—1 Plateau 3 pieces & figures—7.002 pr candlesticks 1 pr branches18.002 pr candlesticks plain5.004 Wine Coolers 4 Wine Glass do40.001 Breadbasket5.004 Salts. 4 bottle coasters7.001 large Urn & case (10) Coffee Urn (2)12.00Sugar & Cream Pot (gilt)3.001 pr flat candlesticks—2.00Casters damaged—2.004 salts 2. 1 Mustard silver stand—24.001 plate warmer & 4 baskets—dd waiters & canisters3.00Butter cooler & brushes1.50—Linen—4 Damask table clothes not made up$12.002 do never used—4.001 do very large—12.002 do large size used—8.0032 Napkins—fine order—32.008 Birds eye napkins4.0011 do Towels3.0012 coarse do—2.0010 common table clothes old—5.006 pr fine linen sheets—30.0013 do Cotton common13.004 pillow cases (Old)2.004 pr fine linen—3.003 pr do very old50—5 cotton pillowcases 2 pr do. Old1.50—8 old linen sheets worn out—1.006 white Counterpains9.001 Calico1.00Tools &c4 Old Ploughs,8.001 Harrow—3.00Tools &c—1 Sled & tongue6.001 lot old Tools Corn House 1 binn—12.001 do Yokes &c 2 do17.00Chains &c12.00Stone Roller & Grindstone—6.00Wheelbarrows3.00Lot of Saws—3.00Hay & GrainEnglish Hay in stable80.00do in Barn160.00Salt, fresh, & Barley fodder,72.00Do in little Barn40.0029 bushels Barley22.00Stocks13 Shares Middlesex Canal a 260$3380.005 do West Boston Bridge 300—1500.0054 Fire & Marine Insurance 50.2700.0010 New Eng do 102—1020.0010 Boston Bank— 78—780.0020 Boylston Market— 100—2000.009 Massachusetts Bank 270—2430.00—12 American 1021224.0020 N. American Insurance—$300 Savings Bank & interest391.48—1203. U.S. Loan 6 pr ct. (1813) a 101—1215.033260.7. do (1814) a 102—3325.27—1000 &c. do (1815) a  103 1/21035.00
            
            Copy of the Inventory returned by the Appraisers in execution of the Warrant. See page 10.Norfolk ss. At Quincy on the sixteenth day of August Anno Domini, 1826, the before named Daniel Greenleaf Josiah Bass and Josiah Adams solemnly swore that they would faithfully and truly perform the service assigned them by the foregoing warrant before me(Signed) Thomas B. Adams Jus PacisIn execution of the foregoing Warrant, we the subscribers, the Appraisers therein named, have taken an inventory of all the Estate of the said John Adams late of Quincy, deceased, which has been shown to us by the Administrators thereof, and have appraised  the same on both as follows viz
            
            
              Furniture1 Set Red Damask Chairs, sofa, & cushions $58. 1 set green damask do $45$103—1 Sofa & cover $8. 14 Hair bottom chairs 27.50, 1 Easy do 6. 1Rolling do 6. 	47.5047 Common chairs $27.50. 1 Green damask bed w bedstead, Mattress down $70—97.50—1 Bedstead & dimity curtains $25. 7 Common beds & bedsteads $74. Blankets $25 124.00Curtains $4 1 set Mahog dining tables 18. 1 dining table & leaf $628.004 Card tables $20. 1 Marble do $15. 15 other tables $21. Bureau & Secy $10 66.001 Wardrobe $5. 1 Clock $20. 1 do $7. 2 Night Cabinets $10 42.002 wash stands $6. 3 old Bureaus $10. 2 do Secretaries 4. 2 pine desks 2.50 22.50—Sett dining China $25. 1 do blue do $25. 1 dessert do 8. 58.005 part sets tea China $7. 3 china para pots $6. 5 Common do $1.50 14.50—1 pr cut glass candlesticks $16. 6 do dishes with Covers $824.00Decanters, tumblers, wines and other glass (broken sets) 33.254 Window curtains dimity (16) 4 pictures (not family) $10 26.001 print Chatham $20 1 do Warren $5. 1 do Montgomery $5 30.008 Smaller prints $10. 4 plaister busts $4. 2 large looking glasses $40 54.001 large looking glass $16. 1 glass middle room 6. 1 dress do 5. 4 Common do $4	31.001 large Turkey carpet $20. 1 do do Carpets $30 1 do Venetian $30—80.001 do Canvass do $25 Venetian Stair do $8. do Entry do $10.43.003 Old canvass do $9. lot old carpets $7. 1 large straw do $10. 26.0018 Brass Rods $2. 3 floor mats. 1 hearth brush $3. 5.001 do fire set $8. 1 do $8. 1 old do $3.50. 19.50lot of pewter $9. do ironware $10.50. Copper boiler 15. Copper ware 7. 41.50Tea ware $5. knives & forks $23. Common Crockery & Earthen ware 6. 34.002 fire screens $4. Thermometer $1. Small scale & weights $1. 6.00Spectacles, buckles & shaving tools $3. 10 trunks $10. 2 Mortars 1.25 14.25Lumber in garrett $5.  bags & ironing cloths 2 7.50Mangle & Rollers $5. 1 press $4. baskets $1. brush and tubs $3. 13.00Woodware, frame &c 4.50. Empty casks $12. 1 Safe. $2. 18.501 plate warmer & two baskets $2. Old waiters &c $2.50. 4.50—Table linen $82. Bed linen 143— 225.00—Plated Ware1 Plateau with glasses & figures—$7.4 Candlesticks & branches $18. 4 do plain $523—4 Glass Coolers & 4 wine do a $5 each40—1 basket $5. large Urn $10. small articles $20.35 =105.00536 oz.  Silver-plate a $603.17-1 gold Medal $21.72. 1 composition do & box $2.23.72Stock on farm viz. 1 Yoke oxen $65. 11 Cows $132. 1 Horse $45. 10 Swine $50. 292.001 Ox waggon $30. 1 do Cart $15. 1 Horse Cart $20— 65.001 Chaise & Harness $100. 1 Carryall & do $130. 230.002 Sleighs $24. Old carriage body & runners $12. 36.00Pine wood (house) $36 do cut in woods $25. 61.00Buffaloe, bells, boards, wheels &c 7.00Plough, Harrow & sled $17. Tools & chains $41. 58.00Roller Grindstone & saws—12.0029 bushels of Barley $22. Eng Hay in stable $80. 102.00English Hay in barn $162. Salt & fresh do & fodder $72. 234.00Salt hay in little barn $40. do in field (since in) $35 75.00Stock in Funds.13 Shares Middlesex Canal  a $260 3380.005 Shares West Boston Bridge— 300 1500.0054 do Fire & Marine Insurance 50 2700.00—10 do New England— 1021020.0010 Shares Boston Bank a $75$750.0020 do Boylston Market100—  2000.009 do Massachusetts bank 270— 2430.0012 do American do102—  1224.00Savings Bank Deposit & interest— 391.48$1203 US 6 pr cent (1813) a $101— 1215.033260.7— do (1814) 102	3325.27—1000. do (1815) 103 1/2 1035.00—Personal Estate $24, 243.67—Real Estate36 Acres 2 qr—1 Rod—Salt Marsh & upland as pr page$2,526.65109 do 0—27—Woodland—do4677.5095 do 2. 1—Homestead a $12011,460.75—2 pews $120, 1 Tomb—$60—180.00
            
            Total Real, personal & mixed $43,088.87—Real Estate of John Adams late of Quincy L.L.D. deceased as surveyed by Mather Withington Aug 1826—viz
            
            
            
              Acres.qrs.rdsSalt Marsh & upland9— 2— 2— Salt marsh & upland a $83— 769.5210.2.29.Gull Island Marsh 58—    619.5113.3.  22Cove Marsh a $70—972.122. 1. 28. Rock Island do— 60—145.50—2526.85Acres. qrs. rods Woodland15.2.32   Ruggles & Thayer lots a $45— 706.50—5.3.33.   Quincy Hancock do 35— 208.44—11. 3. 9Beale lot 25—295.183.3.13.   The old Adams do 55 210.6227. 0. 12Borland do 55  1489.4614.2.  29— Furnace or Field do 35 513.546.0.39—Savil Lot—No 1— 35—237.26—6.0.28.do 2 50—308.7517.2.31—Joy do 40—    707.75109. 0.27  Woodland4677.804677.  80—95.2.1Homestead & buildings a $120—11460.752 pews in Meeting house $120. & 1 tomb 60180.00Real Estate$18,845.20—
				signed Daniel Greenleafsigned Josiah Bass—signed Josiah Adams—
			